      Case 1-20-41816-cec             Doc 1-1       Filed 04/06/20   Entered 04/06/20 15:01:14




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
In re:                                                                   Chapter 11

138 QB Acquisition Corp.                                                 Case No.

                                             Debtor.
-------------------------------------------------------------x

                               DEBTOR’S DECLARATION
                      PURSUANT TO LOCAL BANKRUPTCY RULE 1007-4

                 Aaron Ambalu declares the following under penalties of perjury pursuant to 28

U.S.C. § 1746:

                 1.       I am the manager of 138 QB Acquisition Corp. (the “Debtor”), charged

with the responsibility of supervising the Debtor’s efforts to seek an adjudication of rights under

a certain real estate contract with a view of then being able to restructure the Debtor’s legal and

financial affairs. As such, I fully familiar with the facts and circumstances set forth below.

                 2.       I respectfully submit this Declaration in accordance with Local

Bankruptcy Rule 1007-4 in support of the Debtor’s filing of a voluntary petition under Chapter

11 of Title 11 of the United States Code (the “Bankruptcy Code”).

                               Events Necessitating the Chapter 11 Filing

                 3.       The events surrounding this Chapter 11 filing are not solely linked to the

Covid-19 pandemic, but certainly the current crisis has contributed to the issues facing the

Debtor. Independent of the underlying contractual disputes, described below, a closing by the

current date of April 7, 2020 is virtually impossible in the wake of the unprecedented shutdowns

in American business. However, the issues here transcend the Covid-19 epidemic alone.

                 4.       By way of brief background, the Debtor is the permitted assignee of a real

estate contract to acquire a development site at 138-23 Queens Boulevard, Briarwood, NY (the
     Case 1-20-41816-cec          Doc 1-1     Filed 04/06/20      Entered 04/06/20 15:01:14




“Property”). The Property is equally owned by Briar MG LLC and SG Queens LLC as joint

owners (collectively, the “Sellers”).

               5.      On March 12, 2020, the Debtor’s predecessor, Lacinyc, Inc. (“Lacinyc”),

entered into an Agreement of Purchase and Sale (the “Sale Contract”) with the Sellers to

purchase the Property for the sum of $12,950,000, inclusive of a downpayment of $1,295,000

(the “Deposit”). Lacinyc assigned the Sale Contract to the Debtor on March 31, 2020 pursuant

to Section 9(a) thereof based upon its one time right to assign its rights to an affiliate.

                     A. Fraud in the Inducement in Signing the Sale Contract

               6.      The lead-up to the execution of the Sale Contract covered a relatively

short period of time. From the beginning, the Sellers sought prompt execution of an agreement

under threats that another purchaser was allegedly ready to proceed. To minimize extended due

diligence, the Sellers indicated that they were prepared to share their pre-exiting development

plans for the Property (the “Plans”).

               7.      While the Property has two current tenants, their leases are about to expire

in early 2021. Thus, the Property was being sold as a future development site, based upon total

available building square footage.

               8.      In fact, the Plans were procured by the Sellers in anticipation of a

redevelopment, and were presented to the Debtor and its predecessor to be relied upon regarding

the scope of future development.

               9.      Unfortunately, however, the Plans have proven to be materially false and

inaccurate, undermining the overall value of the Sale Contract.




                                                   2
     Case 1-20-41816-cec           Doc 1-1     Filed 04/06/20     Entered 04/06/20 15:01:14




                 10.      According to the Plans, the Property was listed with a total lot area of

29,784 square feet. This would allow for redevelopment of approximately 89,000 square feet of

new building space.

                 11.      By presenting the Plans to the Debtor and its predecessor in lieu of further

due diligence, the Sellers implicitly, if not expressly, vouched for their accuracy, and thereby

induced execution of the Sale Contract based upon the representation that the Property will allow

new development of approximately 89,000 square feet.

                 12.      The value of the Sale Contract was premised upon a lot size of 29,784

square feet, with the corresponding ability to redevelop approximately 89,000 square feet.

Shortly after the Contract was signed, it was learned that the Plans had misrepresented and

misstated the actual lot area of the Property in a material respect.

                 13.      Instead of a total lot area of 29,784 square feet, the true lot size of the

Property is approximately 24,000 square feet. This reduces the possible redevelopment of the

Property to approximately 73,000 square feet, with a corresponding reduction in the Property’s

overall value.

                 14.      In short, the Sellers fraudulently induced the signing of the Sale Contract

with false and inaccurate Plans overstating the Property’s lot size.

                 15.      While the Sale Contract contains various disclaimers, these provisions do

not afford the Sellers a safe harbor in the face of the Debtor’s fraudulent inducement claims.

Indeed, contractual disclaimers do not bar suit where, as here, a seller knowingly provides false

information to induce a purchaser to sign a contract. Moreover, the contractual disclaimers here

do not preclude the Debtor’s claims because they are general in scope and make no specific

reference to the Plans.




                                                   3
     Case 1-20-41816-cec          Doc 1-1     Filed 04/06/20      Entered 04/06/20 15:01:14




                       B. The Immediate Need to File a Chapter 11 Petition

               16.     Pursuant to the Sale Contract, April 7, 2020 (time of the essence) is

currently scheduled as the closing date. Obviously, however, the disputes regarding the validity

of the Sale Contract cannot be adjudicated by that time (or at any time in the immediate future

for that matter), given the debilitating effects of the Covid-19 crisis.

               17.     Rather than risk even the possibility of an unjust forfeiture, the Debtor is

filing this Chapter 11 petition to preserve all of its rights, remedies and defenses under the Sale

Contract, while the myriad legal issues surrounding the Debtor’s fraudulent inducement claim

are litigated or otherwise resolved.

               18.     In addition to the foregoing, the Covid-19 crisis – in and of itself – may

very well come to redefine the parties’ contractual rights under principles of force majeure,

impossibility of performance, and frustration of purpose.

               19.     At a minimum, by filing the Chapter 11 petition, the Debtor gains the

benefit of an automatic sixty (60) day extension of time under the Sale Contract in accordance

with 11 U.S.C. §108(b).        Thus, Chapter 11 provides necessary flexibility to address the

confluence of events facing the Debtor at this time.

               20.     The Debtor intends to promptly file an adversary proceeding against the

Sellers seeking a determination of the parties’ respective rights and obligations under the Sale

Contract, including all issues relating to claims based on fraudulent inducement.

               21.     With the State Courts effectively closed, Chapter 11 is the best, and

perhaps, the only available forum to protect the Debtor’s rights and remedies, while it seeks a

fair and proper adjudication of the underlying issues.




                                                   4
     Case 1-20-41816-cec          Doc 1-1       Filed 04/06/20   Entered 04/06/20 15:01:14




                                   Local Rule 1007-4 Disclosures

                22.     Pursuant to Local Rule 1007-4(a)(iv) and (v), no committees were formed

prior to the filing of the Debtor’s Petition.

                23.     Pursuant to Local Rule 1007-4(a)(vi), a list of the Debtor’s twenty largest

creditors is included as part of the Debtor’s bankruptcy schedules, being filed herewith.

                24.     Pursuant to Local Rule 1007-4(a)(vii), the Debtor has no secured creditors.

                25.     Pursuant to Local Rule 1007-4(a)(viii), the Debtor’s assets and liabilities

are set forth in schedules being filed herewith.

                26.     Pursuant to Local Rule 1007-4(a)(ix), a list of the Debtor’s equity holder

comprising a member trust is also annexed hereto.

                27.     Pursuant to Local Rule 1007-4(a)(x), none of the Debtor’s assets are in the

possession or custody of any custodian, public officer, mortgagee, pledge, assignee of rents or

secured creditor.

                28.     Pursuant to Local Rule 1007-4(a)(xi), the Debtor is a contract vendee, and

does not yet own the Property.

                29.     Pursuant to Local Rule 1007-4(a)(xii), the Debtor’s books and records are

located in my personal law offices in Manhattan.

                30.     Pursuant to Local Rule 1007-4(a)(xiii), the Debtor is not a party to any

pending lawsuits.

                31.     Pursuant to Local Rule 1007-4(a)(xiv), the undersigned is the manager of

the Debtor.

                32.     Pursuant to Local Rule 1007-4(a)(xv), the Debtor has no direct employees.




                                                   5
     Case 1-20-41816-cec        Doc 1-1     Filed 04/06/20    Entered 04/06/20 15:01:14




               33.    Pursuant to Local Rule 1007-4(a)(xvi and xvii), the Debtor does not

anticipate making any disbursements in the next thirty (30) days, unless the disputes are resolved

in a quicker timeframe than anticipated.

Dated: New York, New York
       April 6, 2020

                                             /s/ Aaron Ambalu, Manager




                                                6
